Citation Nr: 1423569	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE
  
Entitlement to an extension of the delimiting date beyond December 12, 2010, for educational assistance benefits under Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

A review of the electronic record reflects that the Veteran served on active duty from March 1980 to September 1982.  The Veteran has a total disability permanent in nature resulting from a service-connected disability, and the appellant is the Veteran's daughter who seeks an extension of the delimiting date for receiving educational benefits as an eligible person under 38 U.S.C.A. § 3501.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma. Jurisdiction, however, is retained by the Regional Office in Houston, Texas.  

The appellant testified before the undersigned Veterans Law Judge in January 2012.  A transcript of that proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  In 2003, the appellant was awarded education benefits based on the finding that the Veteran's service-connected disabilities were totally and permanently disabling in nature since 1991.

2.  The appellant reached the age of 26 during her enrollment term from August 23, 2010, to December 12, 2010.

3.  The appellant's delay in participating in an educational program-to include during the time period from March 31, 2005, to August 28, 2009, to raise her child-was not due to conditions beyond her control.


CONCLUSION OF LAW

The criteria for an extension of a delimiting date beyond December 12, 2010, for educational assistance benefits under Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Here, VA sent the appellant letters in August 2010 and September 2010 detailing acceptable reasons to cause an interruption in training or school attendance and asking her to send VA supporting evidence that she could not complete her training before December 13, 2010, because of reasons beyond her control.  Thus, VA adequately informed the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

With regard to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, the appellant submitted lay statements and oral testimony during the January 2012 Board hearing.  In this regard, there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the appellant's status, to include her financial condition and physical wellbeing, during the time she was not attending school.  Moreover, to the extent that there may be outstanding evidence material to substantiating the claim, the undersigned held the record open for 60 days so that the appellant may have time to submit additional evidence potentially favorable to her claim, to include a supporting letter from her mother, additional records from education providers, and private treatment records pertaining to her back.  Accordingly, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Unfortunately, despite the 60-day extension, nothing further has been submitted to date.  It is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, because the appellant has not provided the additional evidence or sufficiently identified any outstanding records for VA to obtain, VA has fulfilled its duty to assist and the Board may proceed to adjudicate the claim at this time.

Extension of Delimiting Date

Chapter 35 of title 38 of the U.S. Code provides educational assistance to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  For purposes of Dependents' Educational Assistance (DEA) benefits under Chapter 35, the term "eligible person" means a child of a person who, as a result of qualifying service, (i) died of a service-connected disability or (ii) has a total disability permanent in nature resulting from a service-connected disability, or who dies while a disability so evaluated was in existence.  38 U.S.C.A. § 3501(A)(1)(a).  The law states that "[e]ach eligible person, whether made eligible by one or more of the provisions of section 3501(a)(1) . . .  shall be entitled to educational assistance under this chapter for an aggregate period not in excess of 45 months (or to the equivalent thereof in part-time training)."  38 U.S.C.A. § 3511(a).  In general, an eligible child's period of eligibility for educational assistance under Chapter 35 ends on his or her 26th birthday.  38 U.S.C.A. § 3512(a).  

The Board notes that 38 U.S.C.A. § 3512 was amended during the course of this appeal.  Pub.L. 111-377, title II, § 201(a), 124 Stat. 4122 (Jan. 4, 2011) (Amendments made by Pub.L. 111-377, § 201, shall take effect on Aug. 1, 2011, and shall apply with respect to preventions and suspension of pursuit of programs of education that commence on or after that date.  See Pub.L. 111-377, § 201(d), set out as a note under 38 U.S.C.A. § 3031).  In pertinent part, the applicable criteria under both versions state that conditions beyond the person's control may warrant extension of the delimiting date.  According to the pre-amended statute, "Notwithstanding the provisions of subsection (a) of this section, an eligible person may be afforded educational assistance beyond the age limitation . . . if . . . the Secretary finds that the suspension was due to conditions beyond the control of such person; but in no event shall educational assistance be afforded such person by reason of this subsection beyond the age limitation applicable to such person under subsection (a) of this section plus a period of time equal to the period such person was required to suspend the pursuit of such person's program, or beyond such person's thirty-first birthday, whichever is earlier."  38 U.S.C.A. § 3512(c)(3) (pre-amended) (emphasis added); see also C.F.R. § 21.3104(g)(1) ("If an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date . . . VA cannot grant an extension beyond age 31.") (emphasis added).  The amended statute likewise states that an eligible person may be afforded educational assistance beyond the age limitation if "the Secretary finds that the suspension was due to . . . [c]onditions otherwise beyond the control of the person."  38 U.S.C.A. § 3512(c)(1)(C)(ii) (amended effective August 1, 2011) (emphasis added).  Notwithstanding, DEA may not be afforded after "the date of the person's thirty-first birthday."  Id. § 3512(c)(3)(B).

Having reviewed the pre-amended and amended statutes, the Board finds neither provides an avenue to extend the delimiting date for DEA benefits in this case.  Rather, the Board concludes that the weight of the evidence demonstrates that there were no conditions beyond the appellant's control, to include during the time period from March 31, 2005, to August 28, 2009, to raise her child, to account for her delay in utilizing education benefits.  

By way of history, the appellant's father is a qualifying Veteran who has been rated total and permanently disabled since 1991.  In 2003, the appellant was awarded DEA benefits beginning August 27, 2004, (see Adjudicative Actions listed in the Statement of the Case, and VA records show that her initial delimiting date was set for September 2010 when she turned 26.  However, under the provisions of 38 C.F.R. § 21.3041(g)(2)(i), which allows for an extension "[t]o the end of the quarter or semester, for a child enrolled in an educational institution that regularly operates on the quarter or semester system VA extended her benefits," her benefits were extended from September 2010 to December 12, 2010, the last day of the term in which she was then enrolled.   

The appellant asserts that she should be entitled to an extension beyond the date of December 12, 2010, because she was unable to pursue her education for a long period of time, spanning from 2005 to 2009, due to "immediate family and financial obligations beyond [her] control."  See September 2010 statement.  Essentially, she contends that from the time period of March 31, 2005, to August 28, 2009, she "had to care [for her daughter] so [she] could not be in school in that time frame."  She also asserts that she had experienced health problems associated with her spine that required numerous surgeries.  See Hearing Transcript (T.) p. 4-10.  After carefully reviewing the record, however, the Board finds that the weight of the evidence is against a finding that conditions beyond the appellant's control rendered her unable to attend training/school from 2005 through 2009.    

Turning first to the appellant's contention that back problems during this period caused physical limitations and financial strain, it is noted that she testified that "I didn't even work hardly.  I think I had one job maybe over that four year period . . . [b]ecause I couldn't even handle it."  T. p. 9-10 (asserting that she was not working a lot because she was having to take time out for surgeries).  However, her testimony of being unable to work due to back problems is inconsistent with her written statement of November 2010, in which she explained:

I stayed home with my daughter during the day and my mother would pick her and watch her after she got off of work.  I would then go to work.  I worked 40 hours a week plus any overtime I could get, just to make ends meet.  I was the sole provider for me and my daughter.

(Emphasis added).  Here, the Board finds that the weight of the evidence does not establish that a back disability may have contributed to her inability to work or attend school.  Rather, the appellant's written statements consistently indicated that she stopped going to school in order to raise her daughter and made no mention of any contributing back problems.  Furthermore, to the extent that the appellant was encouraged at the hearing to send private treatment records to VA demonstrating that her health and/or financial condition may have been impaired during the time period in question, no records have been submitted.  Accordingly, due to the appellant's conflicting descriptions of her work status during the four years she was off from school, the Board finds her recent testimony alleging physical impairment due to back problems to lack probative value.  

On the other hand, there is ample evidence here to establish that the appellant stopped going to school in order to raise her daughter.  The appellant explained that "[d]ue to circumstances beyond my control, I became a single parent even before my daughter was born" and that she "needed to stay home and take care of her."  See July and November 2010 statements.  However, without diminishing the importance of raising a child, it cannot be said that the appellant was prompted to do so for reasons beyond her control.  Rather, there is nothing in the record establishing a financial inability to attain child care, a physical disability on part of either the appellant or her child (see T. at p. 2 simply noting that her daughter was a "very needy baby"), or any other extenuating circumstance that would render school attendance impractical.   Rather, she stated that "taking time to raise my daughter was a very important reason to take time off of school [until] she could reach school age.  During that time[,] I did not have adequate child care."   See April 2011 statement.  This statement suggests that the appellant found her obligations as a mother to be most important to her and were the basis of her choice to discontinue school.  Significantly, however, it has not been established that child care could not have been obtained or that available options were inadequate, such that it would have been impracticable or imprudent for the appellant to continue to take courses in furtherance of her education.  As stated above, despite the opportunity to do so, the appellant declined to submit any evidence of financial or physical hardship that would have prevented alternate child care arrangements for when the appellant could have attended school.  








(CONTINUED ON THE NEXT PAGE)
As a result, it cannot be said that the appellant's cessation of school attendance in order to raise her daughter was due to circumstances beyond the appellant's control.  Accordingly, her claim for an extension beyond December 12, 2010, for educational assistance benefits under Chapter 35 is denied.


ORDER

An extension of the delimiting date beyond December 12, 2010, for educational assistance benefits under Chapter 35 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


